Exhibit 10.3
JEFFER MANGELS BUTLER & MITCHELL LLP
MICHAEL A. GOLD (Bar No. 90667)
ELIZABETH A. CULLEY (Bar No. 258250)
1900 Avenue of the Stars, Seventh Floor
Los Angeles, California 90067-4308
Telephone:  (310) 203-8080
Facsimile:     (310) 203-0567
Attorneys for Plaintiff
AMERICAN CAPITAL MANAGEMENT, LLC
SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF LOS ANGELES

       
American Capital Management, LLC
    CASE NO. BC447588
 
     
Plaintiff,
    Assigned For All Purposes To:
 
    Hon. Susan Bryant-Deason
          v.
     
 
    ORDER APPROVING STIPULATION FOR SETTLEMENT OF CLAIMS
Converted Organics Inc. and Converted Organics of Woodbridge, LLC and Does 1-10
Inclusive,

              Defendants.
   

Date:       October 18, 2010
Time:       8:30 am
Dept:       52
 
     
 
    Complaint Filed:     October 15, 2010
 
    Trial Date:                None Set

     The Joint Ex Parte Application For Court Order Approving Stipulation for
Settlement of Claims (“Application”), jointly filed by Plaintiff American
Capital Management, LLC (“Plaintiff”) and Defendants Converted Organics, Inc.
(“COIN”) and Converted Organics of Woodbridge, LLC (“Subsidiary”), came on for
hearing on October 18, 2010 at 8:30 a.m. in Department 52 of the above-entitled
court, the Honorable Susan Bryant-Deason, Judge presiding.
     The Court, having reviewed the Application, having been presented with a
Stipulation for

 



--------------------------------------------------------------------------------



 



Settlement of Claims (the “Stipulation”), a copy of which is attached as
Exhibit K to the Application, and after a hearing upon the fairness, adequacy
and reasonableness of the terms and conditions of the issuance of shares of the
common stock of COIN (the “Common Stock”) to Plaintiff in exchange for the
extinguishment of the claims set forth in the Stipulation,
     IT IS THEREFORE ORDERED AS FOLLOWS:
     1. The Stipulation is approved in its entirety;
     2. In full and final settlement of Plaintiff’s claims against COIN and
Subsidiary in the total amount of $11,254,749.90 (the “Claims”), which Claims
Plaintiff purchased from third-party creditors of COIN, Airside, Inc.
(“Airside”), Armistead Mechanical, Inc. (“Armistead”), Hatzel & Buehler, Inc.
(“Hatzel”), Recycling Technology Development, LLC (“Recycling Technology”), and
SNC-Lavalin Project Services, Inc. (“SNC”) (collectively “Creditors”), pursuant
to Claims Purchase Agreements between Plaintiff and Creditors, dated October 6,
2010 and October 14, 2010 (the “Claims Purchase Agreements”), and which Claims
comprise the principal, interest, fees, and other costs, plus additional
interest that will accrue through the date of the Order, COIN will, in
accordance with Paragraph 3 below, issue and deliver, in total, to Plaintiff
that amount of validly issued, fully paid and non-assessable shares of Common
Stock which equals (i) the aggregate amount of the Claims plus the amount of
Plaintiff’s legal fees (which includes a fixed fee), expenses and costs incurred
through the date of the Order, divided by (ii) the consolidated closing bid
price of the Common Stock on the trading day immediately prior to the date of
the entry of the Order approving the Stipulation of Settlement (the “Settlement
Shares”).
     3. No later than 9:30 a.m. (New York time) on the business day immediately
following the date of this Order, COIN shall (i) issue irrevocable instructions
to its transfer agent and any subsequent transfer agent, in the form attached to
the Stipulation as Exhibit M (the “Irrevocable Transfer Agent Instructions”), to
issue and credit Settlement Shares to Plaintiff’s balance accounts at DTC in
such amounts as specified from time to time by Plaintiff in each

2



--------------------------------------------------------------------------------



 



Issuance Instructions, in the form attached to the Stipulation as Exhibit L (the
“Issuance Instructions”), and (ii) cause its counsel to issue a legal opinion to
COIN’s transfer agent that the Settlement Shares may be issued without any
restrictive or other legend. COIN shall only issue Settlement Shares to
Plaintiff upon receipt of Issuance Instructions from Plaintiff. COIN shall
immediately upon each receipt of Issuance Instructions, whether via facsimile or
otherwise, from Plaintiff issue the number of Settlement Shares specified in
such Issuance Instructions (which specified number is subject to the Maximum
Percentage limitation set forth below) to Plaintiff and credit such specified
number of Settlement Shares to Plaintiff’s balance account with The Depository
Trust Company through its Deposit/Withdrawal at Custodian system, without any
restriction on transfer or resale and without any restrictive or other legend.
     4. Notwithstanding anything to the contrary contained in this Stipulation,
the Plaintiff may not deliver Issuance Instructions at any particular time to
the extent (but only to the extent) that the Plaintiff or any of its affiliates
would as of such time beneficially own in excess of 4.99% (the “Maximum
Percentage”) of the Common Stock. No prior inability to deliver Issuance
Instructions pursuant to this paragraph shall have any effect on the
applicability of the provisions of this paragraph with respect to any subsequent
determination. The Maximum Percentage limitation contained in this paragraph and
any other similar beneficial ownership limitation contained in any other
instrument held by Plaintiff or any of its affiliates that is convertible or
exercisable into Common Stock shall be coordinated so that the aggregate
beneficial ownership of Plaintiff (together with its affiliates) does not exceed
the Maximum Percentage limitation. In connection therewith, issuances hereunder
shall take precedence over issuances of any shares of Common Stock issuable to
Plaintiff or any of its affiliates under any other instrument held by Plaintiff
or any of its affiliates containing similar beneficial ownership limitations
that is convertible or exercisable into Common Stock. For the purposes of this
paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the

3



--------------------------------------------------------------------------------



 



“Exchange Act”), and the rules and regulations promulgated thereunder. The
provisions of this paragraph shall be implemented in a manner otherwise than in
strict conformity with the terms of this paragraph to correct this paragraph (or
any portion hereof) which may be defective or inconsistent with the intended
Maximum Percentage beneficial ownership limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
Maximum Percentage limitation. The holders of Common Stock shall be third party
beneficiaries of this paragraph and neither Plaintiff nor COIN may waive this
paragraph without the consent of holders of a majority of the Common Stock. For
any reason at any time, upon the written or oral request of the Plaintiff, COIN
shall within one (1) business day confirm orally and in writing to the Plaintiff
the number of shares of Common Stock then outstanding.
     5. For so long as Plaintiff holds any Settlement Shares, neither Plaintiff
nor any of its affiliates will, or will seek to, influence control of COIN. The
provisions of this paragraph 5 may not be modified or waived without further
order of the Court.
     6. COIN shall, on or before 8:30 a.m., New York time, on the first (1st)
business day after the issuance of this Order (i) issue a press release (the
“Press Release”) disclosing all the material terms of the transactions
contemplated hereby and (ii) file a Current Report on Form 8 K describing all
the material terms of the transactions contemplated hereby in the form required
by the Exchange Act and attaching all the material documents related hereto
(including all attachments, the “8 K Filing”). From and after the issuance of
the Press Release, COIN shall have disclosed all material, non-public
information relating to the matters contemplated hereby and Plaintiff shall have
no material, non-public information relating to COIN or any of its subsidiaries.
In the event of a breach of any of the foregoing covenants by COIN, in addition
to any other remedy available to Plaintiff, the Plaintiff shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such the matters contemplated hereby without the
prior approval by COIN, any of its subsidiaries, or any of its or their
respective officers, directors, employees or agents. The Plaintiff shall not
have any liability to COIN, any of its subsidiaries, or any of its or their
respective officers, directors, employees,

4



--------------------------------------------------------------------------------



 



stockholders or agents, for any such disclosure.
     7. This Order ends, finally and forever (i) any claims to payment or
compensation of any kind or nature which Plaintiff had, now has, or may assert
in the future against Defendants arising out of the Claims, and (ii) any claims,
including without limitation for offset or counterclaim, which COIN or
Subsidiary had, now has, or may assert in the future against Plaintiff arising
out of the Claims. In this regard, and subject to compliance with this Order,
effective upon the execution of this Order, each party herby releases and
forever discharges the other party, including each of the other party’s
employees, officers, directors, affiliates and attorneys, from any and all
claims, demands, obligations (fiduciary or otherwise), and causes of action,
whether known or unknown, suspected or unsuspected, arising out of, connected
with, or incidental to the Claims. Each party further waives, with respect to
the matters released herein, any and all rights and benefits conferred upon it
by the provisions of California Civil Code Section 1542 and any similar law of
any state or territory of the United States.
     8. This action is hereby dismissed with prejudice, provided that the court
shall retain jurisdiction with regard to the Claims to enforce the terms of the
Stipulation and this Order.
     9. The Stipulation and this Order may be enforced by any party to the
Stipulation by a motion under California Code of Civil Procedure section 664.6,
or by any procedure permitted by law in the Superior Court of Los Angeles
County. Pursuant to the Stipulation, each party thereto further waives a
statement of decision, and the right to appeal from this Order after entry. COIN
further waives any defense based on the rule against splitting causes of action.
Except as expressly provided in Paragraph 2 above, each party shall bear its own
attorneys’ fees, expenses and costs with regard to the Stipulation and this
Order.
     IT IS SO ORDERED.

5



--------------------------------------------------------------------------------



 



                DATED:  By:           JUDGE OF THE SUPERIOR COURT             

6